Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/14/2022 has been entered. Claims 17-20 and 21-46 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/01/2022.  New grounds of rejections necessitated by amendments are discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-36 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recites the limitation “determining, with the machine and based on the information, that the blood sample should be clotted”, in lines 5-6. While the specification discloses determining which sample container requires centrifugation (paragraphs [0045], [0048]), the specification fails to disclose “determining, with the machine and based on the information, that the blood sample should be clotted” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 33, 45, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, claim 26 recites the limitation “a barcode” in lines 1-2. Since “an identifier” is established in claim 17, it is unclear if the barcode is the same or different from the identifier. 
Regarding claim 33, claim 33 recites the limitation “a barcode” in lines 1-2. Since “an identifier” is established in claim 29, it is unclear if the barcode is the same or different from the identifier. 
Regarding claim 39, claim 39 recites the limitation “encoded instructions” in line 1. Since “an identifier” is established in claim 29, it is unclear if the encoded instructions is the same or different from the identifier. 
Regarding claim 45, claim 45 recites the limitation “a barcode” in line 1. Since “an identifier” is established in claim 37, it is unclear if the barcode is the same or different from the identifier. 
Regarding claim 46, claim 46 recites the limitation “the cap is disposed above a closed end of the tube”, which is unclear. If a tube has an open end and a closed end, is the cap above the closed end (i.e. not at the open end}? Is the cap at the bottom of the tube (e.g. in Fig. 4, as claimed, would the cap be disposed at the lower end 92, which is the closed end of the tube)?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 23-26, 28, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20140113278 A1) in view of Watabe et al. (US 20150111299 A1).
Regarding claim 17, Thomas teaches a method for preparing a blood sample, comprising: 
receiving at a sample preparation machine, a sample container containing the blood sample (Fig. 3, step 304 teaches loading tube strips to a processing module, i.e. the module receives the tube strips; Fig. 2 shows the processing module; paragraph [016] teaches each tube strip has sample tubes; paragraphs [0135] and [0252] teaches the samples include blood); 
scanning, using the machine, an identifier of the sample container, the identifier containing information indicative of a characteristic of at least one of the sample container or the blood sample contained therein (paragraphs [0102] and [0120] teach the process includes intermediate steps such as periodically reading barcodes; paragraph [0118] teaches that electronic record identifying the tubes are linked to each barcode; paragraph [0067] teaches “barcode readers”); 
after the scanning, with the machine, actuating the sample container to repeatedly change a position of the sample container (Fig. 3, step 310, teaches mixing the tube strips, which is interpreted as actuating to repeatedly change a position of the container); and 
after the actuating, and with the machine, transporting the sample container to a centrifuge to be centrifuged (Fig. 3, step 312 teaches centrifuging the tube strips after mixing) and then to a storage compartment (Fig. 3, step 316 and paragraph [0093] teaches the tube strip is placed on a retainer for storage during the decanting process).
While Thomas teaches that the processing module may direct the tubes to appropriate test stations automatically based on reading identifying marks on the tubes, such as barcodes and associated tube type data (paragraph [0139]), Thomas fails to teach the method comprising determining, with the machine and based on the information, whether the sample container should be centrifuged; and after the actuating the determining, and with the machine, transporting the sample container to a centrifuge to be centrifuged and then to a storage container when the determining indicates that the sample container should be centrifuged, and to the storage compartment without entering the centrifuge when the determining indicates that the sample container should not be centrifuged.
	Watabe teaches a sample processing system (abstract; paragraph [0001]) comprising supplying a sample and a centrifuge module (paragraph [0001]). Watabe teaches that that a sample ID is read by a barcode reader to determine the sample attributes, such as whether centrifugal processing is needed or not (paragraph [0028]). Watabe teaches operation can be started on the basis of attributes of a sample, which enables efficiency of the overall system (paragraphs [0010]-[0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Watabe to provide the method comprising determining, with the machine and based on the information, whether the sample container should be centrifuged; and after the actuating the determining, and with the machine, transporting the sample container to a centrifuge to be centrifuged and then to a storage container when the determining indicates that the sample container should be centrifuged, and to the storage compartment without entering the centrifuge when the determining indicates that the sample container should not be centrifuged. Doing so would utilize known methods in automated analyzers, as taught by Watabe, which would have a reasonable expectation of successfully directing the tubes to appropriate locations based on if centrifuging is required or not as identified from an identifier, thus improving overall automation and efficiency of the method.
Regarding claim 23, Thomas further teaches wherein actuating includes agitating the sample container without inverting the sample container (paragraph [0072] teaches an orbital shaker to mix the samples).
Regarding claim 24, Thomas further teaches wherein the actuating causes the blood sample to mix with an additive contained within the sample container (paragraph [0252] teaches samples comprise transport stabilization medium liquid containing cellular, mucous, and other materials, which are interpreted as “an additive”, which would inherently mix during the mixing step).
Regarding claim 25, Thomas in view of Watabe fail to explicitly teach wherein the storage compartment is refrigerated.
Thomas further teaches tube strips that were processed are refrigerated and stored (paragraph [0114]). Thomas teaches that orbital shakers may include a heater or chiller to heat or cool the samples in the tubes (paragraph [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Watabe to provide wherein the storage compartment is refrigerated. Doing so would improve sample processing by allowing for further temperature control of samples. 
Regarding claim 26, Thomas further teaches wherein the scanning includes reading a barcode on the sample container (paragraph [0102]).
Regarding claim 28, Thomas further teaches wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment (paragraph [0084] teaches a robotic system that includes grippers to transport the tube strips and tube strip holders throughout the processing module, which inherently would transport the tube strips along a curved axis).
Regarding claim 39,  Thomas further teaches wherein the information includes encoded instructions disposed on the sample container (paragraph [0139] teaches a processing module may direct tubes to an appropriate test station automatically based on barcodes and associated tube type data, i.e. encoded instructions).
Regarding claim 40, while Thomas teaches a central processing unit that may be located in a remote or separate processor such as external computer or over a network of communicating processors (paragraph [0067]; Fig. 1, element 110), intermediate steps such as periodically reading barcodes (paragraphs [0102] and [0120]), and electronic record identifying the tubes are linked to each barcode (paragraph [0118]), Thomas fails to explicitly teach wherein instructions regarding whether the sample container should be centrifuged are stored external to the sample preparation machine, the identifier being associated with those instructions such that the actuating based on the information and the determining based on the information are each based on the sample preparation machine accessing those instructions stored external to the sample preparation machine.
Watabe teaches that that a sample ID is read by a barcode reader to determine the sample attributes, such as whether centrifugal processing is needed or not (paragraph [0028]). Watabe teaches that a sample ID, sample attribute, and carrier ID are reported as one piece of associated information to the operation unit computer and stored in the operation unit computer (paragraph [0090]) and that information is stored as finalized control information (paragraph [0070]). Watabe teaches operation can be started on the basis of attributes of a sample, which enables efficiency of the overall system (paragraphs [0010]-[0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Thomas to further incorporate the teachings of Watabe to provide instructions regarding whether the sample container should be centrifuged are stored external to the sample preparation machine, the identifier being associated with those instructions such that the actuating based on the information and the determining based on the information are each based on the sample preparation machine accessing those instructions stored external to the sample preparation machine. Doing so would utilize known methods of storing and acquiring information as taught by Thomas and Watabe, which would have a reasonable expectation of successfully acquiring the proper information for automated processing.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Watabe as applied to claim 17 above, and further in view of Yang et al. (CN 103308376 A).
Regarding claim 18, while Thomas teaches that electronic record identifying the tubes are linked to each barcode (paragraph [0118]) and that a processing module may direct tubes to an appropriate test station automatically based on barcodes and associated tube type data (paragraph [0139]), Thomas in view of Watabe fail to teach wherein the actuating the sample container includes repeatedly changing the position of the sample container a set number of times based on the information.
Yang teaches a collecting blood mixing apparatus (abstract). Yang teaches that each kind of blood collection tube has an optimal combination of rotation speed-inclination angle-rotation time (paragraph [0007]) and that mixing blood according to that optimal combination has the best effect of the mixing reaction (paragraph [0007]). Yang teaches that the mixing apparatus provides a high degree of automation through automatic identification of the type of blood collection tube and targeted mixing operation (paragraph [0011]). Yang teaches an identification device (paragraph [0025]) to identify a barcode on the tube (paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Watabe to incorporate the teachings of Yang to provide wherein the actuating the sample container includes repeatedly changing the position of the sample container a set number of times based on the information. Doing so would optimize the mixing of the sample to improve overall sample preparation as taught by Yang. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Watabe as applied to claim 17 above, and further in view of Sarwar et al. (US 20130280130 A1).
Regarding claim 19, Thomas in view of Watabe fail to teach the method further comprising: recording a time that the sample container is received.
Sarwar teaches an automatic analyzer that analyzes blood (paragraph [0001]). Sarwar teaches that the state of a reagent can be grasped by writing the recorded result of the measured housing elapsed time for a reagent vessel into a storage medium attached to the reagent vessel (paragraph [0043]), therefore allowing for the reagent vessel to be transferred as early as possible, even if the elapsed time approaches a limit value (paragraph [0043]). Sarwar teaches there is a concern with degradation of a reagent over time (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Watabe to incorporate the teachings of Sarwar to provide the method further comprising: recording a time that the sample container is received. Doing so would utilize known methods in the art to record the elapsed time of a sample in the machine, which is an important parameter for samples and reagents as taught by Sarwar. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Watabe as applied to claim 17 above, and further in view of Yang and Haynes (US 5632905 A).
Regarding claim 20, Thomas in view of Watabe fail to teach the method further comprising: after the scanning and before the actuating, holding the sample container for a set amount of time based on the information.
Yang teaches that each kind of blood collection tube has an optimal combination of rotation speed-inclination angle-rotation time (paragraph [0007]) and that mixing blood according to that optimal combination has the best effect of the mixing reaction (paragraph [0007]). Yang teaches that the mixing apparatus provides a high degree of automation through automatic identification of the type of blood collection tube and targeted mixing operation (paragraph [0011]). Yang teaches an identification device (paragraph [0025]) to identify a barcode on the tube (paragraph [0092]).
Haynes teaches a blood sample and centrifuge (abstract). Haynes teaches that a blood sample would need to sit for a time to form the desired extent of clotting in the tube before centrifugation if not treated with an anticoagulant (column 2, lines 42-45).
Since Yang and Haynes teach sample preparation, similar to Thomas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Watabe to incorporate the teachings of Yang and Haynes to provide the method further comprising: after the scanning and before the actuating, holding the sample container for a set amount of time based on the information. Doing so would allow for optimization of sample preparation, as taught by Yang, based on the motivation that some samples would require time to sit before centrifugation, as taught by Haynes, which would overall improve sample preparation and automation of the method. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Watabe as applied to claim 17 above, and further in view Champseix et al. (US 5665309 A).
Regarding claim 22, while Thomas teaches the mixing device may be any device suitable for mixing the contents of the tubes (paragraph [0072]), Thomas in view of Watabe fail to teach wherein the actuating includes inverting the sample container.
Champseix teaches a device for agitating and taking samples of blood products from tubes that are grouped together in a rack (abstract). Champseix teaches inverting the samples to repeatedly change a position of the sample container (column 5, lines 49-53). Champseix teaches the device improves agitation of the products to be analyzed, permits faster processing speeds, makes it possible to reduce the mechanical wear and tear of components, and requires less drive power (column 2, lines 34-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Watabe to incorporate the teachings of Champseix to provide wherein the actuating includes inverting the sample container. Doing so would improve agitation of samples to be analyzed, as taught by Champseix.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Watabe as applied to claim 17 above, and further in view of Ferkany (US 5151184 A).
Regarding claim 27, Thomas further teaches wherein the sample container includes a tube having an open end and a closed end (Fig. 29) and a cap secured to the open end of the tube (Fig. 29, element 2804). Thomas in view of Watabe fail to teach the transporting including transporting the sample container in an inverted configuration such that the cap is disposed below the closed end of the tube.
Ferkany teaches an automatic system for preparing blood (abstract) wherein test tubes are placed in inverted position onto the test tube holders on the conveyor to pass them onto the next station (column 12, lines 54-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Watabe to incorporate the teachings of Ferkany to provide the transporting including transporting the sample container in an inverted configuration such that the cap is disposed below the closed end of the tube. It would have been obvious to choose either transporting the sample container in an inverted configuration from a finite number of identified, predictable ways to transport a sample container (e.g. either inverted or non-inverted), i.e., it would have been obvious to try the specific configuration of the sample container to optimize the processing and transport of the sample. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Watabe as applied to claim 17 above, and further in view of Pollack et al. (US 20140374480 A1).
Regarding claim 28, if it is determined that Thomas in view of Watabe fail to teach wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment, Pollack teaches an automation system track integrated into individual analyzer stations to transport samples (Fig. 3; paragraph [0066]). Pollack teaches transporting samples along a curved axis to different stations to provide control over samples to be processed (Fig. 3; paragraphs [0066]-[0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Watabe to incorporate the teachings of Pollack to provide wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment. Doing so would utilize known transporting methods and paths that would have a reasonable expectation of successfully allowing for control over samples and improve automation. 

Claims 29, 31-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20140113278 A1) in view of Champseix et al. (US 5665309 A) and Hashimoto (JPH09166591 A).
Regarding claim 29, Thomas teaches a method, comprising: 
scanning, using a sample preparation machine, an identifier of a sample container containing a blood sample, the identifier containing information indicative of a characteristic of at least one of the sample container or the blood sample contained therein (paragraphs [0102] and [0120] teach the process includes intermediate steps such as periodically reading barcodes; paragraph [0118] teaches that electronic record identifying the tubes are linked to each barcode; paragraph [0067] teaches “barcode readers”); 
after the scanning, and with the machine, actuating the sample container to repeatedly change a position of the sample container (Fig. 3, step 310, teaches mixing the tube strips, which is interpreted as actuating to repeatedly change a position of the container); 
after the actuating, with the machine, transporting the sample container to a centrifuge to be centrifuged (Fig. 3, step 312 teaches centrifuging the tube strips after mixing) and then to a storage compartment (Fig. 3, step 316 and paragraph [0093] teaches the tube strip is placed on a retainer for storage during the decanting process).
While Thomas teaches the mixing device may be any device suitable for mixing the contents of the tubes (paragraph [0072]), that a processing module may direct tubes to an appropriate test station automatically based on barcodes and associated tube type data (paragraph [0139]), and that barcodes may be read periodically to track sample locations (paragraph [0102]), Thomas fails to teach: determining, with the machine and based on the information, that the blood sample should be clotted; after the inverting, with the machine, and based on the determining that the blood sample should be clotted, holding the sample container for a set amount of time sufficient to allow the blood sample to clot, the set amount of time based on the information; and after the scanning, with the machine, and based on the information, inverting the sample container to repeatedly change a position of the sample container; after the inverting, with the machine, transporting the sample container to a centrifuge to be centrifuged and then to a storage compartment, or (2) to a storage compartment without entering the centrifuge, based on the information.
Champseix teaches a device for agitating and taking samples of blood products from tubes that are grouped together in a rack (abstract). Champseix teaches inverting the samples to repeatedly change a position of the sample container (column 5, lines 49-53). Champseix teaches the device improves agitation of the products to be analyzed, permits faster processing speeds, makes it possible to reduce the mechanical wear and tear of components, and requires less drive power (column 2, lines 34-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Champseix to provide after the scanning, with the machine, and based on the information, inverting the sample container to repeatedly change a position of the sample container; after the inverting, with the machine, transporting the sample container to a centrifuge to be centrifuged and then to a storage compartment. Doing so would improve agitation of samples to be analyzed, as taught by Champseix, and to improve automation and tracking of the samples during processing, as taught by Thomas.
While Thomas further teaches that the processing module may direct the tubes to appropriate test stations automatically based on reading identifying marks on the tubes, such as barcodes and associated tube type data (paragraph [0139]), Thomas in view of Champseix fail to teach: determining, with the machine and based on the information, that the blood sample should be clotted; after the inverting, with the machine, and based on the determining that the blood sample should be clotted, holding the sample container for a set amount of time sufficient to allow the blood sample to clot, the set amount of time based on the information.
Hashimoto teaches an inverted coagulation method for efficiently separating blood into a serum layer and a clot layer (paragraph [0001]). Hashimoto teaches a method of collecting a blood sample, mixing the sample with a separating agent, holding the sample for a set amount of time to form a clot, and then centrifuging the sample (paragraph [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Champseix to incorporate the teachings of Hashimoto to provide the method comprising determining, with the machine and based on the information, that the blood sample should be clotted; after the inverting, with the machine, and based on the determining that the blood sample should be clotted, holding the sample container for a set amount of time sufficient to allow the blood sample to clot, the set amount of time based on the information. Doing so would utilize known methods of blood analysis, which would have a reasonable expectation of successfully improving automation of samples. 
Furthermore, one of ordinary skill in the art would have been motivated to have modified Thomas in view of Champseix to incorporate the teachings of Hashimoto to arrive at the claimed invention to properly adjust and automate a preparation sample for blood depending on the desired test.
Regarding claim 31, modified Thomas further teaches wherein the inverting causes the blood sample to mix with an additive contained within the sample container (Thomas, paragraph [0252] teaches samples comprise transport stabilization medium liquid containing cellular, mucous, and other materials, which are interpreted as “an additive”, which would inherently mix during the mixing step).
Regarding claim 32, modified Thomas fails to explicitly teach wherein the storage compartment is refrigerated.
Thomas further teaches tube strips that were processed are refrigerated and stored (paragraph [0114]). Thomas teaches that orbital shakers may include a heater or chiller to heat or cool the samples in the tubes (paragraph [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Thomas to provide wherein the storage compartment is refrigerated. Doing so would improve sample processing by allowing for further temperature control of samples. 
Regarding claim 33, modified Thomas further teaches wherein the scanning includes reading a barcode on the sample container (Thomas, paragraph [0102]).
Regarding claim 35, modified Thomas further teaches wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment (Thomas, paragraph [0084] teaches a robotic system that includes grippers to transport the tube strips and tube strip holders throughout the processing module, which would transport the tube strips along a curved axis).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Champseix and Hashimoto as applied to claim 29 above, and further in view of Sarwar et al. (US 20130280130 A1).
Regarding claim 30, while Thomas teaches barcodes are read periodically to track sample locations (paragraph [0102]) and that mixing is performed for 30 seconds (paragraph [0090]), modified Thomas fails to teach the method further comprising recording a time, with the sample preparation machine, at which the sample container is placed in the sample preparation machine.
Sarwar teaches an automatic analyzer that analyzes blood (paragraph [0001]). Sarwar teaches that the state of a reagent can be grasped by writing the recorded result of the measured housing elapsed time for a reagent vessel into a storage medium attached to the reagent vessel (paragraph [0043]), therefore allowing for the reagent vessel to be transferred as early as possible, even if the elapsed time approaches a limit value (paragraph [0043]). Sarwar teaches there is a concern with degradation of a reagent over time (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Thomas to incorporate the teachings of Sarwar to provide the method further comprising recording a time, with the sample preparation machine, at which the sample container is placed in the sample preparation machine. Doing so would utilize known methods in the art to record the elapsed time of a sample in the machine, the mixing time (i.e. the time between the scanning step and transporting step would be the inverting step) and to track the sample, which are important parameters for samples and reagents as taught by Sarwar.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Champseix and Hashimoto as applied to claim 29 above, and further in view of Ferkany.
Regarding claim 34, Thomas in view of Champseix further teaches wherein the sample container includes a tube having an open end and a closed end (Fig. 29) and a cap secured to the open end of the tube (Fig. 29, element 2804). Thomas in view of Champseix fails to teach the transporting including transporting the sample container in an inverted configuration such that the cap is disposed below closed end of the tube.
Ferkany teaches an automatic system for preparing blood (abstract) wherein test tubes are placed in inverted position onto the test tube holders on the conveyor to pass them onto the next station (column 12, lines 54-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Thomas to incorporate the teachings of Ferkany to provide the transporting including transporting the sample container in an inverted configuration such that the cap is disposed below closed end of the tube. It would have been obvious to choose either transporting the sample container in an inverted configuration from a finite number of identified, predictable ways to transport a sample container (e.g. either inverted or non-inverted), i.e., it would have been obvious to try the specific configuration of the sample container to optimize the processing and transport of the sample. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Champseix and Hashimoto as applied to claim 29 above, and further in view of Pollack.
Regarding claim 35, if it is determined that Thomas fails to teach wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment, Pollack teaches an automation system track integrated into individual analyzer stations to transport samples (Fig. 3; paragraph [0066]). Pollack teaches transporting samples along a curved axis to different stations to provide control over samples to be processed (Fig. 3; paragraphs [0066]-[0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Thomas to incorporate the teachings of Pollack to provide wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment. Doing so would utilize known transporting methods and paths that would have a reasonable expectation of successfully allowing for control over samples and improve automation. 

Claims 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Champseix and Hashimoto applied to claim 29 above, and further in view of Yang et al. (CN 103308376 A).
Regarding claim 36, while Thomas teaches that electronic record identifying the tubes are linked to each barcode (paragraph [0118]) and that a processing module may direct tubes to an appropriate test station automatically based on barcodes and associated tube type data (paragraph [0139]), modified Thomas fails to teach wherein the inverting includes inverting the sample container to repeatedly change the position of the sample container a set number of times based on the information.
Yang teaches a collecting blood mixing apparatus (abstract). Yang teaches that each kind of blood collection tube has an optimal combination of rotation speed-inclination angle-rotation time (paragraph [0007]) and that mixing blood according to that optimal combination has the best effect of the mixing reaction (paragraph [0007]). Yang teaches that the mixing apparatus provides a high degree of automation through automatic identification of the type of blood collection tube and targeted mixing operation (paragraph [0011]). Yang teaches an identification device (paragraph [0025]) to identify a barcode on the tube (paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Thomas to incorporate the teachings of Yang to provide wherein the inverting includes inverting the sample container to repeatedly change the position of the sample container a set number of times based on the information. Doing so would optimize the mixing of the sample to improve overall sample preparation as taught by Yang. 
Regarding claim 41, modified Thomas fails to teach wherein the inverting the sample container includes repeatedly changing a position of the sample container a set number of times about a rotation axis, the rotation axis being offset a non-zero distance from a central axis of the sample container during the inverting.
Yang teaches a collecting blood mixing apparatus (abstract). Yang teaches that each kind of blood collection tube has an optimal combination of rotation speed-inclination angle-rotation time (paragraph [0007]) and that mixing blood according to that optimal combination has the best effect of the mixing reaction (paragraph [0007]). Yang teaches that the mixing apparatus provides a high degree of automation through automatic identification of the type of blood collection tube and targeted mixing operation (paragraph [0011]). Yang teaches an identification device (paragraph [0025]) to identify a barcode on the tube (paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Thomas to incorporate the teachings of Yang to provide wherein the inverting the sample container includes repeatedly changing a position of the sample container a set number of times about a rotation axis, the rotation axis being offset a non-zero distance from a central axis of the sample container during the inverting. Doing so would optimize the mixing of the sample to improve overall sample preparation as taught by Yang. 

Claims 37 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20140113278 A1) in view of Champseix et al. (US 5665309 A).
Regarding claim 37, Thomas teaches a method for preparing a blood sample, comprising: 
scanning, using a sample preparation machine, an identifier of a sample container containing a blood sample, the identifier containing information indicative of a characteristic of at least one of the sample container or the blood sample contained therein (paragraphs [0102] and [0120] teach the process includes intermediate steps such as periodically reading barcodes; paragraph [0118] teaches that electronic record identifying the tubes are linked to each barcode; paragraph [0067] teaches “barcode readers”); 
after the scanning, with the machine and based on the information, actuating the sample container to repeatedly change a position of the sample container (Fig. 3, step 310, teaches mixing the tube strips, which is interpreted as actuating to repeatedly change a position of the container); and 
after the actuating, and with the machine, transporting the sample container to a centrifuge to be centrifuged and then to a storage compartment (Fig. 3, step 312 teaches centrifuging the tube strips after mixing) and then to a storage compartment (Fig. 3, step 316 and paragraph [0093] teaches the tube strip is placed on a retainer for storage during the decanting process).
	Thomas fails to teach actuating the sample container to repeatedly change a position of the sample container about a rotation axis, the rotation axis being offset a non-zero distance from a central axis of the sample container during the actuating.
Champseix teaches a device for agitating and taking samples of blood products from tubes that are grouped together in a rack (abstract). Champseix teaches inverting the samples to repeatedly change a position of the sample container, i.e. changing a position of the sample container about a rotation axis, the rotation axis being offset a non-zero distance from a central axis of the sample container during the actuating (column 5, lines 49-53; Fig. 3 shows rotation of the samples). Champseix teaches the device improves agitation of the products to be analyzed, permits faster processing speeds, makes it possible to reduce the mechanical wear and tear of components, and requires less drive power (column 2, lines 34-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Champseix to provide actuating the sample container to repeatedly change a position of the sample container about a rotation axis, the rotation axis being offset a non-zero distance from a central axis of the sample container during the actuating (i.e. rotating/inverting). Doing so would improve agitation of samples to be analyzed, as taught by Champseix.
Note that the in the step of “transporting the sample container to a centrifuge to be centrifuged and then to a storage compartment, or to a storage compartment without entering the centrifuge”, the BRI would require one of the steps. Thus, Thomas is interpreted as teaching the first listed step.
Regarding claim 43, modified Thomas further teaches wherein the actuating includes inverting the sample container (see above claim 37; Champseix, column 5, lines 49-53).
Regarding claim 44, Thomas further teaches wherein the actuating causes the blood sample to mix with an additive contained within the sample container (paragraph [0252] teaches samples comprise transport stabilization medium liquid containing cellular, mucous, and other materials, which are interpreted as “an additive”, which would inherently mix during the mixing step).
Regarding claim 45, Thomas further teaches wherein the scanning includes reading a barcode on the sample container (paragraph [0102]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Watabe applied to claim 17 above, and further in view of Yang et al. (CN 103308376 A).
Regarding claim 38, modified Thomas fails to teach wherein the actuating the sample container includes repeatedly changing a position of the sample container a set number of times about a rotation axis, the rotation axis being offset a non-zero distance from a central axis of the sample container during the actuating.
Yang teaches a collecting blood mixing apparatus (abstract). Yang teaches that each kind of blood collection tube has an optimal combination of rotation speed-inclination angle-rotation time (paragraph [0007]) and that mixing blood according to that optimal combination has the best effect of the mixing reaction (paragraph [0007]). Yang teaches that the mixing apparatus provides a high degree of automation through automatic identification of the type of blood collection tube and targeted mixing operation (paragraph [0011]). Yang teaches an identification device (paragraph [0025]) to identify a barcode on the tube (paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Thomas to incorporate the teachings of Yang to provide wherein the actuating the sample container includes repeatedly changing a position of the sample container a set number of times about a rotation axis, the rotation axis being offset a non-zero distance from a central axis of the sample container during the actuating. Doing so would optimize the mixing of the sample to improve overall sample preparation as taught by Yang. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Champseix applied to claim 37 above, and further in view of Watabe et al. (US 20150111299 A1).
Regarding claim 42, while Thomas teaches that the processing module may direct the tubes to appropriate test stations automatically based on reading identifying marks on the tubes, such as barcodes and associated tube type data (paragraph [0139]), modified Thomas fails to teach the method further comprising determining with the machine and based on the information whether the sample container should be centrifuged, the transporting the sample container to the centrifuge to be centrifuged being in response to the determining indicating that the sample container should be centrifuged, and the transporting the sample container to the storage compartment without entering the centrifuge being based on the determining indicating that the sample container should not be centrifuged.
Watabe teaches a sample processing system (abstract; paragraph [0001]) comprising supplying a sample and a centrifuge module (paragraph [0001]). Watabe teaches that that a sample ID is read by a barcode reader to determine the sample attributes, such as whether centrifugal processing is needed or not (paragraph [0028]). Watabe teaches operation can be started on the basis of attributes of a sample, which enables efficiency of the overall system (paragraphs [0010]-[0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Thomas to incorporate the teachings of Watabe to provide the method further comprising determining with the machine and based on the information whether the sample container should be centrifuged, the transporting the sample container to the centrifuge to be centrifuged being in response to the determining indicating that the sample container should be centrifuged, and the transporting the sample container to the storage compartment without entering the centrifuge being based on the determining indicating that the sample container should not be centrifuged. Doing so would utilize known methods in automated analyzers, as taught by Watabe, which would have a reasonable expectation of successfully directing the tubes to appropriate locations based on if centrifuging is required or not as identified from an identifier, thus improving overall automation and efficiency of the method.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Champseix as applied to claim 37 above, and further in view of Ferkany (US 5151184 A).
Regarding claim 46, Thomas further teaches wherein the sample container includes a tube (Fig. 29) and a cap (Fig. 29, element 2804). Modified Thomas fails to teach the transporting including transporting the sample container in an inverted configuration such that the cap is disposed above a closed end of the tube.
Ferkany teaches an automatic system for preparing blood (abstract) wherein test tubes are placed in inverted position onto the test tube holders on the conveyor to pass them onto the next station (column 12, lines 54-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Thomas to incorporate the teachings of Ferkany to provide the transporting including transporting the sample container in an inverted configuration such that the cap is disposed below the closed end of the tube. It would have been obvious to choose either transporting the sample container in an inverted configuration from a finite number of identified, predictable ways to transport a sample container (e.g. either inverted or non-inverted), i.e., it would have been obvious to try the specific configuration of the sample container to optimize the processing and transport of the sample. 

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 07/14/2022, with respect to the rejection(s) of claim 17 under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 and claim 29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of: Thomas et al. (US 20140113278 A1) in view of Watabe et al. (US 20150111299 A1); Thomas et al. (US 20140113278 A1) in view of Champseix et al. (US 5665309 A) and Hashimoto (JPH09166591 A); and Thomas et al. (US 20140113278 A1) in view of Champseix et al. (US 5665309 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797